                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 18-08581-VBF (AS)                                           Date    October 18, 2018
 Title            Aldo Corado v. Commissioner of Social Security




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE


        On October 5, 2018, Plaintiff Aldo Corado filed a Complaint seeking judicial review of a decision
of the Commissioner of Social Security, pursuant to 42 U.S.C. § 405(g) and 28 U.S.C. § 1361. (Docket
Entry No. 1.) On October 10, 2018, the Court issued a “Notice to Filer of Deficiencies in Electronically
Filed Documents”, (Docket Entry No. 4), requiring Plaintiff to file an Amended Application for Leave to
Proceed In Forma Pauperis”.

         As of the date of this Order, Plaintiff has failed to file an Amended Application for Leave to
Proceed In Forma Pauperis or request an extension of time to do so. Therefore, Plaintiff is ORDERED TO
SHOW CAUSE, within seven (7) days of the date of this Order (or no later than October 25, 2018) , why
this action should not be dismissed with prejudice for failure to prosecute and failure to comply with the
Court’s Order. Alternatively, Plaintiff may discharge this Order to Show Cause by filing a Amended
Application for Leave to Proceed In Forma Pauperis (form CV-60).

IT IS SO ORDERED.




                                                                                         0       :      00
                                                               Initials of                     AF
                                                               Preparer




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
